      Case 2:20-cv-01583-RFB-VCF Document 9 Filed 09/15/20 Page 1 of 2



 1   JOSEPH N. MOTT, ESQ.
     Nevada Bar No. 12455
 2   JASON R. MAIER, ESQ.
     Nevada Bar No. 8557
 3   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148
     Telephone: 702.629.7900
 5   Facsimile: 702.629.7925
     E-mail:    jnm@mgalaw.com
 6              jrm@mgalaw.com

 7   Attorneys for Plaintiff Brian Terrance
     Alvarez-Gilberg
 8

 9

10

11                               UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13
      BRIAN TERRANCE ALVAREZ-GILBERG, an Case No.: 2:20-cv-01583-RFB-VCF
14    individual.
                                             STIPULATION AND ORDER TO EXTEND
15                         Plaintiff,        PLAINTIFF’S OPPOSITION DEADLINE
                                             TO DEFENDANT’S MOTION TO
16    v.                                     DISMISS, OR IN THE ALTERNATIVE, TO
                                             SEVER/BIFURCATE AND TO STAY
17    GEICO CASUALTY COMPANY, a foreign CLAIMS FOR BAD FAITH [ECF NO. 7]
      corporation; DOES I through X; and ROE
18    CORPORATIONS I through X, inclusive,   [FIRST REQUEST]

19                              Defendants.
20

21          IT IS HEREBY STIPULATED AND AGREED by and between plaintiff, Brian Terrance
22   Alvarez-Gilberg (“Plaintiff”), and defendant Geico Advantage Insurance Company erroneously sued
23   and served herein as Geico Casualty Company (“Defendant”), by and through their respective counsel
24   of record, that the deadline for Plaintiff to respond to Defendant’s motion to dismiss, or in the
25   alternative, to sever/bifurcate and to stay claims for bad faith [ECF No. 7] be extended for 14 days,
26   from September 16, 2020 to September 30, 2020.
27   ///
28   ///

                                                      1
      Case 2:20-cv-01583-RFB-VCF Document 9 Filed 09/15/20 Page 2 of 2



 1          The parties agree to this extension to allow Plaintiff additional time to prepare his responding

 2   brief. This stipulation is made in good faith and the brief extension will not unduly delay this matter.

 3    DATED this 15th day of September, 2020.               DATED this 15th day of September, 2020.

 4    MAIER GUTIERREZ & ASSOCIATES                          MCCORMICK, BARSTOW, SHEPPARD, WAYTE
                                                            & CARRUTH LLP
 5
      /s/ Joseph N. Mott                                    /s/ Wade M. Hansard
 6    JOSEPH N. MOTT, ESQ.                                  WADE M. HANSARD, ESQ.
      Nevada Bar No. 12455                                  Nevada Bar No. 8104
 7    JASON R. MAIER, ESQ.                                  JONATHAN W. CARLSON, ESQ.
      Nevada Bar No. 8557                                   Nevada Bar No. 10536
 8    8816 Spanish Ridge Avenue                             8337 West Sunset Road, Suite 350
      Las Vegas, Nevada 89148                               Las Vegas, Nevada 89113
 9    Attorneys for Plaintiff Brian Terrance                Attorneys for Defendant Geico Advantage
      Alvarez-Gilberg                                       Insurance Company
10

11
                                                    ORDER
12
            IT IS SO ORDERED.
13
            DATED this ____
                        15th day of September, 2020.
14                                                   ________________________________
                                                     RICHARD F. BOULWARE, II
15                                                     U.S. DISTRICT/MAGISTRATE JUDGE
                                                     UNITED    STATES  DISTRICT    JUDGE
16
                                                      DATED this
17

18

19

20

21

22

23

24

25

26

27

28


                                                        2
